Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “elastomer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "curable resin component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " curing agent resin component " in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto (JP 2004-117790 A).
Regarding claims 1-3, Yamamoto teaches a method of making a protective film comprising adding an adhesive material layer on a base material (i.e., an adhesive sheet production method comprising a step of applying an adhesive composition in a shape on one or both sides of a base to form an adhesive layer); wherein the adhesive may be urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested that of a coating of a uniform thickness or a ratio (Te/T) of the thickness (Te) at the edge portion of the stripe-shaped adhesive layer to the thickness (T) of the portion other than the edge portion of 1 (i.e., less than 1.8) after applying the adhesive and drying, i.e., the pattern is applied at a uniform thickness. 
	In addition, Yamamoto teaches the adhesive may comprise a urethane (i.e. compounding agent) and solvents; wherein the viscosity of the adhesive may affect the film thickness (para 91-99); and one of ordinary skill in the art at the time of invention would have known that the viscosity of the final adhesive could be adjusting by adjusting the amount of solvent or adhesive component (e.g., urethane) to the composition of the final adhesive before its applied and cured. Therefore, Yamamoto would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the adhesive composition having viscosity regulated is used for the applying the proper thickness and uniformity of thickness; and wherein the viscosity of the adhesive composition to be applied is regulated by the compounding amount of an elastomer and/or solvent in the adhesive composition.
Regarding claim 5, Yamamoto teaches a protective film comprising an adhesive material layer on a base material (i.e., an adhesive sheet); wherein the adhesive may be urethane (i.e., elastomer) based and applied in a variety of patterns including that of rectangles (i.e., stripes) (para 1-3, 91-99). Yamamoto further suggests the adhesive may be applied uniformly which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a coating of a uniform thickness or a ratio (Te/T) of the thickness (Te) at the edge portion of the stripe-shaped adhesive layer to the thickness (T) of the portion other than the edge portion of 1 (i.e., less than 1.8) after applying the adhesive and drying, i.e., the pattern is applied at a uniform thickness.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
	Regarding claim 4, Yamamoto suggests the urethane adhesive may have a viscosity of 3,000 cps (i.e. mPa·s) (para 117) which lies within the range of the instant claims. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the viscosity of the adhesive to optimize its coating ability and the uniformity of the final coating. 
	Regarding claim 6, Yamamoto suggests the adhesive may comprise urethane (i.e., elastomer and/or curing resin component) and curing agents (para 117-118); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of elastomer/curing resin component and curing agent in the adhesive composition to insure the adhesive properly cured with the desired final physical properties.  
	Regarding claim 7, Yamamoto fails to suggest the thickness of the adhesive layer is 2 to 300 μm; but does suggest the thickness of the coating is not necessarily limited (para 94); so it would have been obvious to one of ordinary skill in the art to adjust the thickness of the coating to optimize the physical properties (e.g., tensile and/or tear strength) of the adhesive layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783